DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.  However, it should be noted that an incorrect request was made without the use of the RCE Form PTO/SB/30, thereby causing delay in docketing. 
 
Response to Amendment
The amendment filed on February 28, 2022 has been entered. 
Claims 40, 49, 62-67, 69, and 78-88 are pending.
Claims 40, 49, 64, 67, 69, 78-79, 81-82, 84, and 88 have been amended.
Claims 40, 49, 62-67, 69, and 78-88 are rejected.

Examiner Note: Several claims were marked as being amended but were not amended, including Claims 62-63, 65-66, 80, 83, and 85-86.  In addition, several claims that were amended retained underlines from the last amendment that should have been removed.  Applicant should follow the rules for amendments as set out in  the regulation entitled “Manner of making amendments in application,” 37 C.F.R. 1.121(c), which states as follows:
(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of "currently amended," or "withdrawn" if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as "withdrawn— currently amended."
It is confusing and not acceptable to retain underlining or other markings from previous amendments when reciting a new amendment, and to mark the claims as “Currently amended” when they have not been amended.  Instead, previously amended claims should be marked as “Previously presented” or “Previously amended.”   MPEP 714(C)(c) provides a list of correct marking for claims being presented in an amendment.
Another point of confusion is that in addition to the instant claims for this application, Applicant has filed two additional sets of claims for previous applications. Such filing is neither necessary nor desirable, since such claims are available to USPTO personnel through the automated system.  

Specification
Applicant has filed four specifications as part of this amendment, none of which are needed for examination or appropriate to file.  The original specification is available online, as are specifications for previous applications.  It is confusing to the prosecution when needless documents are filed which have nothing to do with actual prosecution.

Claim Objections
   Claims 40 and 49 are objected to because of the following informalities:  
	Claims 40 and 49 contain incorrect margins, as was stated in at least two previous office actions.  However, Applicant appears to be refusing to make such corrections.  Pursuant to 37 CFR 1.75(i), the claims should be indented as follows:
(i) Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.

	However, the claims as currently recited have the first word of each limitation on the left margin, using a “hanging indentation,” with the continuation lines following the first word of the limitation indented. This is the opposite type of indentation from what is required by 37 CFR 1.75(i), which asserts that a “line indentation,” not a “hanging indentation” is required. To be compliant with this regulation Applicant must use standard indentation practices, in which the first word of each limitation must be indented with the subsequent lines on the left margin, and NOT the first word on the left margin with subsequent lines indented. For further information regarding hanging indentations, please refer to: https://libguides.ccsu.edu/c.php?g=736245&p=6687403.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40, 49, 62-67, 69, and 78-88 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claims 40 and 49, 
Claim 40 recites “configures the server to serve tasks received from browser without blocking the browser” and “cause processing of the first task without blocking the browser on the first device.”  Claim 49 recites “a server, for serving tasks received form the browser without blocking the browser,” and “cause processing of the first task without blocking the browser.”  However, the only reference to “blocking” in the instant specification is as follows:
A thread is created based on console support software (6 of Fig. 2) wherein the thread will serve and carry out this task. The created thread stores the task information into a valid entry on a user level task list (Fig. 5) and obtains related locks. This ensures that the multiple tasks can be initiated simultaneously within the same web-console (9 of Fig. 2) without delaying, effecting or blocking other potential thread(s).  Specification, paragraph [0042], emphasis added.

This paragraph refers to blocking of a thread within a browser, not the browser itself. Therefore, the claims are not supported by the specification.
Both claims recite “identify a first task received from the first device, the first task being submitted by a first user through the information displayed” and “identifying a first task received from the device, the first task being submitted by a user through the information displayed,” respectively. However, there is no description of identification of a task, or of the displayed information in the instant specification.
Both claims also recite “store information of the first task into a user space task list and invoke a lock protection for protecting the storing of the information.” Paragraph [0019] of the specification discloses that the lock “prevents other threads, which attempt to manipulate this same resource at the same time, from access to the same computer resource.” The recitation does not appear to be consistent with the disclosure, in that preventing the storing of information about the first task is not the same as two tasks trying to access an external resource at the same time. 
Both claims also recite “process the first task in the background ….” There is no description of tasks running in the background in the instant specification. 
Both claims also recite “process(ing) a second task received from the first device before completion of the first task in response to the second task being submitted from the browser by the user on the device.” There is no description of a response to the first user in the instant specification.
Both claims also recite “remove/removing the stored information of the first task from the user space task list from the user space task list after completion of the first task.”  The removal of a task is not disclosed in the instant specification.
Regarding claims 63, 69, and 84-85,
The claims all recite “not-used” entries on the task list. Neither that term nor “unused” are supported by the specification. Claims 63 and 84 have been amended to now recite “allocating a not-used entry on the user space task list, storing the information of the first task into the not-used entry, and marking the entry as used after the storing for preventing to store information of another task.” There is nothing in the specification that appears to disclose any portion of that process, especially the last portion of the limitation that recites marking the entry for a specific purpose.  Claims 69 and 85 expand on the concept of the “not-used entry,” which is not disclosed.  Applicant should be aware that new matter may not be added to the claims after a lengthy five-year prosecution history. 
Regarding claims 64-65 and 84-85,
Claim 64 recites “storing and marking the entry as used, and claims 65 and 85 recite “marking the entry stored with the information of the first task, on the user space task list as not-used for allowing to store information of another task.” Claim 84 recites “allocating a non-used entry …” However, none of the recitations are supported by the specification.  The recited words “used” and “not-used” with respect to entries on the task list are found nowhere in the specification, and the only reference to the word “entry” is found in paragraph [0042] as follows: “The created thread stores the task information into a valid entry on a user level task list (Fig. 5) and obtains related locks.”
Regarding claim 66,
The claim recites “wherein causing the processing of the first task without blocking the browser ...” As stated above for claims 40 and 49, the use of “blocking” in this context is not supported by the specification.
Regarding claims 66 and 88,
The claims recite “sending status of the first task back to the browser ...” However, the only reference to “sending status” in the instant specification is as follows:
Once the task is finished on the target system unit (3 of Fig. 2), the corresponding status of the task execution is transmitted back to the console supporting software (6 of Fig. 2) of the control management station (2 of Fig. 2). Upon receiving the task finished status, the locks associated with the thread of console support software (6 of Fig. 2) for that task are released.  Specification, paragraph [0047], emphasis added.

This paragraph refers to “sending status” to the console supporting software, which is shown as being software outside the browser, and not to the browser itself. Therefore, the claims are not supported by the specification.
Regarding claim 66,
The claim recites “sending a response back to the browser,” but this is not supported by the specification.
Regarding claim 67, 
The claim recites “sending information, obtained by the server from the server or from one or more remote servers on a network, to the first device and displaying the information on the first device.”  There is no disclosure of a “one or more remote servers on a network” in the specification.
Regarding claims 82 and 88,
Claim 82 recites “sending status of the first task back to the browser before completion of the first task, to enable the first user to perform another task” and Claim 88 recites “sending status of the first task back to the browser before completion of the first task.”  However, neither of the claims is supported by the specification.
Regarding claims 62-67, 69, and 78-88,
Because the claims depend from rejected base claims, they are also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 40, 49, 62-67, 69, and 78-88 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 40 and 49, 
The claims both recite in the first limitations: “without blocking the browser” and in later limitations, “without blocking the browser.”  The first phrase should recite “a browser” since it is the first reference to a browser. Regarding each usage, it is not clear what entity would be the one to “block the browser.”  No clarification is present in the specification, especially because the document refers only to blocking of threads, not browsers specifically, as discussed above in the rejection under 35 U.S.C. § 112, first paragraph. 
Both claims also recite “process according to the information stored the first task in the background.”  It is not clear what is meant by the very broad phrase “according to.” 
Regarding claims 64-65 and 84-85,
The claims recite “marking the entry … used/not-used.”  It is not clear what is meant by “marking” since it is not disclosed in the specification, or what entity is doing the marking.
Regarding claim 67, 
The claim recites “sending information, obtained by the server from the server or from one or more remote servers on a network, to the first device and displaying the information on the first device.”  It is not clear what information is being referenced.
Regarding claims 62-67, 69, and 78-88,
Because the claims depend from rejected base claims, they are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 40, 49,  62-63, 66-67, 69, 78-84, and 86-88 are rejected under 35 U.S.C. 103(a) as being unpatentable over Corbin et al. (US 2003/0005110, hereinafter referred to as Corbin) in view of Debber et al. (US 2002/0062367, hereinafter referred to as Debber).
Regarding Claim 40,
Corbin teaches: 
“A server comprising: at least one hardware processor” (paragraph [0025]). [The remote computer access by the user computer may be a server, which inherently includes a hardware processor.]
“and one non-transitory computer-readable medium, comprising program code executed by the at least one hardware processor” (paragraphs [0023], [0025]). [Computer-readable medium is both disclosed and exists inherently on servers.]
“the server to serve tasks received from the browser without blocking the browser” (paragraphs [0038], [0030]).  [The process management system accesses the data structure that it maintains during the execution of the process ([0038]). The user interface is a web page generated by a web browser application, which is capable of processing web-based content, including script code, received from over a network, and displaying text and graphical information to the user from the monitor; the process management system invokes the execution or action of a process that is maintained by the process management ([0030]).]  (NOTE: The data structure is equivalent to the “server,” and the process to the “tasks.”  Since the browser process is invoked and information is displayed, nothing is not being blocked.)
“send information remotely to a first device for displaying the information in a browser on the first device” (paragraphs [0029], [0030], [0040], [0046]; fig. 1, elements 47, 51, 52; fig. 2, elements 100, 102, 108, 122, 124). [The user interface 100 is the portion of a computer application that displays information to the user, and many Windows-based applications employ a graphical user interface having various menus, display objects and buttons that represent specific features of the application ([0029]). The user interface 100 is a web page generated by a web browser application 102, which is capable of processing web-based content, including script code, received from over a network 51/52, and displaying text and graphical information to the user from the monitor 47 ([0030]). The user/client nodes 124 and/or remote nodes 122 connect to the process management system and invoke the executable process; and the process management system 108 responds to various requests and commands received from the user, and responds accordingly ([0040]). Threads communicate to each other with a method that sends a synchronous message and waits for a response [0046].]
 “identify a first task received from the first device, the first task being submitted by a first user through the information displayed” (paragraphs [0029], [0030], [0034]). [The user interface displays useful information to the user for many Windows-based applications employing a graphical user interface having various menus, display graphical objects, and buttons that represent specific features of the application that allow the user of the computer to perform various tasks ([0029]). The user interface, which is web page is generated by a web browser application, is used to submit a request to the process management system, using a command to activate the process as input, where the command is input into the user interface screen manually by a user of the Web browser ([0030]). The user interface allows status information about the process being executed by the process management system to be sent to the user ([0034]).  (NOTE: The user interface displaying applications is equivalent to “identify a first task received from the first device,” and submitting a request by the user to “, the first task being submitted by a first user.”)  
 	“process the first task in the background according to the information stored” (paragraphs [0031], [0034]). [The process management system performs numerous tasks which include storing status information related to the executable process, managing multiple script threads, processes, and script engines, and maintaining connections with one or more user interfaces or remote machines ([0031]). The user interface allows status information about the process being executed by the process management system to be sent to the user ([0034]).]  (NOTE:  The maintaining of connections with one or more user interfaces or remote machines is equivalent to “first task in the background,” and the stored status information to the “information stored.”)
 “store information of the first task into a user space task list and invoke a lock protection for protecting the storing of the information” (paragraphs [0034], [0044]). [Scripts in execution by the process management system send status information about the process to the process management system, and the status information is stored within a data structure maintained by the process management system on a continuing basis as various aspects of the task continue ([0034]). Because the system is multi-threaded, thread locking is provided for cross-thread data access ([0044]).]  (NOTE: The storing of process information within a data structure is equivalent to “store information of the first task into a user space task list,” and the thread locking to “invoke a lock protection.”) 
“cause the processing of the first task without blocking the browser on the first device” (paragraph [0030]). [The user interface is a web page generated by a web browser application, which is capable of processing web-based content including script code received from over a network, and displaying text and graphical information to the user from the monitor; the script code is written to perform remote processing tasks, including establishing a connection with a remotely located primary node on which a process management system resides, and invoking the execution or action of a process that is maintained by the process management.]   (NOTE: The processing web-based content is equivalent to “cause the processing of the first task,” and invoking the process demonstrates “without blocking the browser.”) 
“remove the stored information of the first task from the user space task list after the completion of the first task” (paragraph [0050]). [The process management system has a primary script for the user device to tell its location, and it is automatically loaded when initiated; the primary script activates the specified script engine and once fully executed, a signal indicated termination of the process is returned and the script is deleted.]  (NOTE: The deletion of the script is equivalent to “remove the stored information … after the completion of the first task.”)
Corbin does not teach:
“process a second task received from the first device before completion of the first task in response to the second task being submitted by the first user through the information displayed on the first device.”
Debber teaches: 
“process a second task received from the first device before completion of the first task in response to the second task being submitted by the first user through the information displayed on the first device” (paragraphs [0109], [0118]). [Tasks for the opportunity tracking information system (OTIS) can be assigned to a position, such as implementing tasks which include the main tasks being stored in a table, and every day a background process or program will go through and put all the current day's tasks in an auxiliary table [0109]).  A user interface for escalating a task that remains incomplete can also be included; and if the task requires escalation, as determined by the inputting manager, and the task was not completed by the specified time, the task is escalated up to the next position as specified in the organization chart [0118]).]  (NOTE: The escalation of a task d while the first task is not yet complete is equivalent to “process a second task before completion of the first task.” In addition, the act of escalating is itself performed with software and is therefore equivalent to a “second task.”)
Because both Corbin and Debber teach client/server systems processing multiple tasks, it would have been obvious at the time of the invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Corbin disclosure, the ability have tasks in the background and to suspend a first task in order to process a second task, and then resume the first task upon completion of the second task, as taught by Debber. Such inclusion would have provided all the advantages of multi-tasking, and would have been consistent with the rationale of using known technique to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 49,
Corbin teaches: 
 “A method implemented by a server, serving tasks received from the browser without blocking the browser” (paragraphs [0038], [0030]).  [The process management system accesses the data structure that it maintains during the execution of the process ([0038]). The user interface is a web page generated by a web browser application, which is capable of processing web-based content, including script code, received from over a network, and displaying text and graphical information to the user from the monitor; the process management system invokes the execution or action of a process that is maintained by the process management ([0030]).]  (NOTE: The data structure is equivalent to the “server,” and the process to the “tasks.”  Since the browser process is invoked and information is displayed, nothing is not being blocked.)
“sending information remotely to a first device for displaying the information in a browser on the first device” (paragraphs [0029], [0030], [0040], [0046]; fig. 1, elements 47, 51, 52; fig. 2, elements 100, 102, 108, 122, 124). [The user interface 100 is the portion of a computer application that displays information to the user, and many Windows-based applications employ a graphical user interface having various menus, display objects and buttons that represent specific features of the application ([0029]). The user interface 100 is a web page generated by a web browser application 102, which is capable of processing web-based content, including script code, received from over a network 51/52, and displaying text and graphical information to the user from the monitor 47 ([0030]). The user/client nodes 124 and/or remote nodes 122 connect to the process management system and invoke the executable process; and the process management system 108 responds to various requests and commands received from the user, and responds accordingly ([0040]). Threads communicate to each other with a method that sends a synchronous message and waits for a response [0046].]
 “identifying a first task received from the first device, the first task being submitted by a first user through the information displayed” (paragraphs [0029], [0030], [0034]). [The user interface displays useful information to the user for many Windows-based applications employing a graphical user interface having various menus, display graphical objects, and buttons that represent specific features of the application that allow the user of the computer to perform various tasks ([0029]). The user interface, which is web page is generated by a web browser application, is used to submit a request to the process management system, using a command to activate the process as input, where the command is input into the user interface screen manually by a user of the Web browser ([0030]). The user interface allows status information about the process being executed by the process management system to be sent to the user ([0034]).  (NOTE: The user interface displaying applications is equivalent to “identifying a first task received from the first device,” and submitting a request by the user to “, the first task being submitted by a first user.”)
 “process the first task in the background according to the information stored” (paragraphs [0031], [0034]). [The process management system performs numerous tasks which include storing status information related to the executable process, managing multiple script threads, processes, and script engines, and maintaining connections with one or more user interfaces or remote machines ([0031]). The user interface allows status information about the process being executed by the process management system to be sent to the user ([0034]).]  (NOTE:  The maintaining of connections with one or more user interfaces or remote machines is equivalent to “first task in the background,” and the stored status information to the “information stored.”)
“store information of the first task into a user space task list and invoke a lock protection for protecting the storing of the information (paragraphs [0034], [0044]). [Scripts in execution by the process management system send status information about the process to the process management system, and the status information is stored within a data structure maintained by the process management system on a continuing basis as various aspects of the task continue ([0034]). Because the system is multi-threaded, thread locking is provided for cross-thread data access ([0044]).]  (NOTE: The storing of process information within a data structure is equivalent to “store information of the first task into a user space task list,” and the thread locking to “invoke a lock protection.”)
“cause the processing of first task without blocking the browser” (paragraph [0030]). [The user interface is a web page generated by a web browser application, which is capable of processing web-based content including script code received from over a network, and displaying text and graphical information to the user from the monitor; the script code is written to perform remote processing tasks, including establishing a connection with a remotely located primary node on which a process management system resides, and invoking the execution or action of a process that is maintained by the process management.]   (NOTE: The processing web-based content is equivalent to “cause the processing of the first task,” and invoking the process demonstrates “without blocking the browser.”)
“removing the stored information of the first task from the user space task list after the completion of the first task” (paragraph [0050]). [The process management system has a primary script for the user device to tell its location, and it is automatically loaded when initiated; the primary script activates the specified script engine and once fully executed, a signal indicated termination of the process is returned and the script is deleted.]  (NOTE: The deletion of the script is equivalent to “remove the stored information … after the completion of the first task.”)
Corbin does not teach:
“processing a second task received from the first device before completion of the first task in response to the second task being submitted from the browser by the user on the device.”
Debber teaches: 
“processing a second task received from the first device before completion of the first task in response to the second task being submitted from the browser by the user on the device” (paragraphs [0109], [0118]). [Tasks for the opportunity tracking information system (OTIS) can be assigned to a position, such as implementing tasks which include the main tasks being stored in a table, and every day a background process or program will go through and put all the current day's tasks in an auxiliary table [0109]).  A user interface for escalating a task that remains incomplete can also be included; and if the task requires escalation, as determined by the inputting manager, and the task was not completed by the specified time, the task is escalated up to the next position as specified in the organization chart [0118]).]  (NOTE: The escalation of a task d while the first task is not yet complete is equivalent to “processing a second task before completion of the first task.”  In addition, the act of escalating is itself performed with software and is therefore equivalent to a “second task.”)
Because both Corbin and Debber teach client/server systems processing multiple tasks, it would have been obvious at the time of the invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Corbin disclosure, the ability have tasks in the background and to suspend a first task in order to process a second task, and then resume the first task upon completion of the second task, as taught by Debber. Such inclusion would have provided all the advantages of multi-tasking, and would have been consistent with the rationale of using known technique to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 62, 
Corbin in view of Debber teaches all the limitations of parent claim 40.
Corbin teaches:
“send information to a second device to facilitate a second user thereof through the information displayed to submit tasks to be served by the server” (paragraphs [0040], [0042], [0038]). [The process management system responds to various requests and commands received from a user and responds accordingly ([0040]). The process management system is capable of executing multiple script threads at the same time ([0042]). The process management system accesses the data structure that it maintains during the execution of the process ([0038]).]  (NOTE: The process management system responding to user requests is equivalent to “facilitate a second user,” since multiple script threads are executed at the same time.)
Regarding Claims 63 and 84, 
Corbin in view of Debber teaches all the limitations of parent claims 40 and 83.
Corbin teaches:
“allocating a … entry on the user space task list, storing the information of the first task into  the … entry” (paragraphs [0034], [0038], [0061]). [As a process is in execution, the script code communicates with the process management system via the IGlobalMTScript interface, which allows the scripts in execution by the process management system to send and then store status information about the process to the process management system within a data structure ([0034]). The process management system accesses the data structure that it maintains during the execution of the process event, and the script code in execution on the primary node updates this data structure consistently; when the process is distributed amongst a plurality of nodes, each of the nodes store status information generated by the scripts into its own data structure ([0038]).  PrivateData is accessible to the script threads that are spawned during process execution, and can be used by the script threads to store information that relates to the execution of the process, including data regarding what commands have been sent from a remote machine or a list of remote machines that are currently connected ([0061]).]  (NOTE: Each of the nodes storing status information is equivalent to “storing the information of the first task,” and the data structure containing the data from the scripts to the “user space task list.”)
Corbin does not teach:
“not-used entry on the user space task list.”
“marking the entry as used after the storing for preventing to store information of another task.” 
Debber teaches: 
“not-used entry on the user space task list” (paragraphs [0098], [0099]; fig. 10). [Tasks for the opportunity tracking information system (OTIS) are assigned to a position, and entries are marked by managers as the tasks are completed [0097]).  Entries in the OTIS table shown in figure 10 are filled in by users as tasks are processed and anomalies resolved [0098]).  A drop-down menu can be provided to list such managers having the authority to approve the completion of the particular project; the Signed Off Date field 1014 indicates the date that the manager signed off the completion of the anomaly ([0099]).]]  (NOTE: The entries not yet filled in by the users are equivalent to “not-used entry.”  It should be noted that this claim has been rejected under 35 U.S.C. 112(a) because neither the term “not-used entry” is not disclosed in the specification.)
“marking the entry as used after the storing for preventing to store information of another task” (paragraph [0099]; fig. 10). [For the following fields, it is preferable that managers be given access to enter data: the QA Push Date field 1008 indicates date for which the new version of the project was moved to Quality Assurance (QA) or to Production; the Prod Push Date field 1010 indicates the date that the new version of the project was pushed to the production system; the Signed Off By field 1012 indicates the identity of the manager who signed off that the anomaly has been fixed; a drop-down menu can be provided to list such managers having the authority to approve the completion of the particular project; the Signed Off Date field 1014 indicates the date that the manager signed off the completion of the anomaly.]  (NOTE: Since the manager signs off, others are prevented from using the entry. It should be noted that this claim has been rejected under 35 U.S.C. 112(a) because this process is not disclosed in the specification.)
Because both Corbin and Debber teach client/server systems processing multiple tasks, it would have been obvious at the time of the invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Corbin disclosure, the ability to mark entries in the table by managers to keep them from being overwritten, as taught by Debber. Such inclusion would have provided all the advantages of multi-tasking, and would have been consistent with the rationale of using known technique to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 66, 
Corbin in view of Debber teaches all the limitations of parent claims 40 and 50.
Corbin teaches:
“sending a response comprising status of the processing of the first task back to the browser on the first device before completion of the first task for monitoring the first task running in the background” (paragraphs [0030], [0043], [0059]). [The user interface is a web page generated by a web browser application, which is capable of processing web-based content, including script code, received from over a network and displaying text and graphical information to the user from the monitor ([0030]).  The process management system is responsible for providing the means of activating the script code, monitoring it during its execution ([0043]).  During process execution, the scripts generate status information related to the executable process, and to ensure that this information is shared between nodes, the process management system maintains a data structure called PublicData that is accessible to the one or more nodes connected with the process management system; any data that a script puts into PublicData is immediately accessible from a remote machine, and the scripts can publish information about the task they are performing ([0059]).]  (NOTE: The scripts generation of status information is equivalent to “sending status of the processing of the first task,” the data structure called PublicData to the “user space task list,” the monitoring of such as the current state data of the process to “monitoring the first task running in the background,” and the PublicData that is returned to the user interface, which is disclosed as a browser, to “sending … back to the browser on the first device.”)
Corbin does not teach:
“the first task running in the background.”
Debber teaches: 
“the first task running in the background” (paragraph [0109]). [Tasks for the opportunity tracking information system (OTIS) can be assigned to a position, such as implementing tasks which include the main tasks being stored in a table, and every day a background process or program will go through and put all the current day's tasks in an auxiliary table.]
Because both Corbin and Debber teach client/server systems processing multiple tasks, it would have been obvious at the time of the invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Corbin disclosure, the ability have tasks in the background, as taught by Debber. Such inclusion would have provided all the advantages of multi-tasking, and would have been consistent with the rationale of using known technique to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 67, 
Corbin in view of Debber teaches all the limitations of parent claim 63.
Corbin teaches:
“sending information, obtained by the server from the server or from one or more remote servers on a network, to the first device and displaying the information on the first device” (paragraphs [0057], [0030]). [As scripts are in execution, they can send information to any remote nodes that are connected to the process management system ([0057]).  The user interface is a web page generated by a web browser application which is capable of processing web-based content (including script code) received from over a network, and displaying text and graphical information to the user from the monitor ([0030]).]
Regarding Claim 69, 
Corbin in view of Debber teaches all the limitations of parent claim 63.
Corbin teaches:
wherein said processing a second task further comprises: storing information of the second task into a "not-used" and marking the entry as "used", and invoking a lock protection for protecting the storing; and processing the second task, according to the stored information of the second task, before completion of the first task for the second task to be run in parallel with the first task
“storing information of the second task into a … entry on the user space task list, and marking the entry as "used" and invoking lock protection for storing of the information” (paragraphs [0028], [0042], [0044], [0059]). [The executable process is any computer-executable code, routines or sequence of instructions that enable a specific task or action to be invoked by a computer and the process is implemented according to a standard scripting language ([0028]). The process management system is capable of executing multiple script threads at the same time ([0042]). The scripts used by the process management system employs thread locking for cross-thread data access ([0044]). During process execution, the scripts generate status information related to the executable process, and to ensure that this information is shared between nodes, the process management system maintains a data structure called PublicData that is accessible to the one or more nodes connected with the process management system; any data that a script puts into PublicData is immediately accessible from a remote machine, and the scripts can publish information about the task they are performing, or store data such as the current state of the process (idle, busy, completed) or the type of process in execution (master, slave, standalone) ([0059]).]  (NOTE: The multiple script threads include the “second task,” and thread locking for cross-thread data access is equivalent to “invoking lock protection for storing of the information.”  The data structure called PublicData is equivalent to the “user space task list,” and the information published about the task to “storing information of the second task into an available entry on the user space task list.”  When an entry is make into the data structure, it is inherently “marked as "used.”)
“processing the second task, according to the stored information of the second task, before completion of the first task for the second task to be run in parallel with the first task” (paragraphs [0008], [0053]).  [The system employs a multi-threaded process management system that exchanges information between machines over a network and maintains consistent status information related to an executable process that is collected by the process management system throughout the execution of the process and stored in a retrievable data structure; any machine having access to the
network can communicate with the process management system, and subsequently retrieve the data structure containing the status information ([0008]).  Any of the scripts can launch a local process by calling the global object, and the script specifies whether the process should be executed synchronously or asynchronously; the process execution module spawns the local process, monitors it, and reports status information that is kept around for some time after the process terminates, thereby allowing the script to have access to the captured output and exit code of the process even after it has terminated ([0053]).]
Corbin does not teach:
“not-used entry on the user space task list.”
Debber teaches: 
“not-used entry on the user space task list” (paragraphs [0097], [0098]; fig. 10). [Tasks for the opportunity tracking information system (OTIS) are assigned to a position, and entries are marked by managers as the tasks are completed [0097]).  Entries in the OTIS table shown in figure 10 are filled in by users as tasks are processed and anomalies resolved ([0098]).  A drop-down menu can be provided to list such managers having the authority to approve the completion of the particular project; the Signed Off Date field 1014 indicates the date that the manager signed off the completion of the anomaly ([0099]).]  (NOTE: The entries not yet filled in by the users are equivalent to “not-used entry.”  It should be noted that this claim has been rejected under 35 U.S.C. 112(a) because neither the term “not-used entry” is not disclosed in the specification.)
Because both Corbin and Debber teach client/server systems processing multiple tasks, it would have been obvious at the time of the invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Corbin disclosure, the ability to mark entries in the table by managers to keep them from being overwritten, as taught by Debber. Such inclusion would have provided all the advantages of multi-tasking, and would have been consistent with the rationale of using known technique to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 78, 
Corbin in view of Debber teaches all the limitations of parent claim 40.
Corbin teaches:
	“identifying information of the first task, including to identify the objective and the permission related to the first task, including permission of the first user, the first task, and the one or more remote servers” (paragraph [(0052)).  [The active script engine can encounter an identifier within the script code, which may be checked with the global object to see if it is capable of being performed, and this allows scripts to spawn other scripts, send email, synchronize and launch processes.] (NOTE: Encountering an identifier within the script code is equivalent to “identifying information of the first task,” the ability of the global object to see if it is capable of being performed is equivalent to “identify the objective.”}
Regarding Claim 79, 
Corbin in view of Debber teaches all the limitations of parent claim 78.
Corbin teaches:
“sending the first task to the one or more remote servers for further processing and obtaining status or result from the further processing of the first task, and causing displaying of the status or result to the browser” (paragraphs [0018], [0019], [0032], [0034]). [The various program modules or routines employed by the Corbin invention are described according to the Microsoft Component Object Model (COM) and Distributed Component Object Model (DCOM), allowing independent program modules, or components, to connect and interact with relative ease, and extending the capabilities of COM by providing remote processing capability to COM objects ([0018]). The invention is well suited for use in distributed computing environments, where tasks are performed by remote processing devices that are linked through a communications network ([0019]). The user interface allows the user of the web page to communicate with and access information directly from the process management system ([0032]).  As the process is in execution, the script code communicates with the process management system to send status information about the process ([0034]).]  (NOTE: Tasks being performed by remote processing devices that are linked through a communications network is equivalent to “sending the first task to the one or more remote servers,” and sending status information about the process to “obtaining status or result.”  Because the information is sent to the interface, the system “displays the status or result to the browser.”)
Regarding Claims 80 and 86, 
Corbin in view of Debber teaches all the limitations of parent claims 40 and 84.
Corbin teaches:
“creating a thread and designating the created thread to process the first task” (paragraph [0031]). [The user interface establishes a connection with a process management system executing on a primary node, and the process management system performs numerous tasks, which include storing status information related to the executable process, managing multiple script threads, processes, and script engines, and maintaining connections with one or more user interfaces or remote machines so that the process can be implemented, accessed and maintained.]  (NOTE: The process management system performs numerous tasks is equivalent to “process the first task,” and maintaining connections with one or more user interfaces or remote machines so that the process can be implemented, accessed and maintained to “designating the created thread to process the first task for completing the first task.”)
Regarding Claim 81, 
Corbin in view of Debber teaches all the limitations of parent claim 40.
Corbin teaches:
“acquiring a conventional lock by a thread before the storing and releasing the lock by the same thread after the storing and marking of the entry as used” (Appendix A; paragraph [0035]). [In Microsoft Windows, the following is disclosed in Appendix A - Primary Class Implementations for the Multi-threaded Process Management System:
Class: CThreadComm Purpose: Base class which handles cross-thread communication. This is the only class with methods that can safely be called by any thread. All other classes must have their methods called by their owning thread (except the ctor/dtor and Init which are called by the creating thread).
Class CThreadComm :  includes public CThreadLock
THREAD-SAFE MEMBER DATA
All access to the following members must be protected by LOCK LOCALS()
MESSAGEDATA 	*_pMsgData;		// Linked list of messages
BOOL			* _finSend;		// True if we're inside SendToThread – 
					   	   needed to catch deadlock situations
MESSAGEDATA	* _pMsgReply;	// Place where we need to put our reply
HANDLE		* _hResultEvt;	// Event used to indicate that the result 
					   is ready.

In addition the invention includes a network security infrastructure in place within the network for accessing data relating to the script data for the various threads ([0035]).]
Regarding Claim 82, 
Corbin in view of Debber teaches all the limitations of parent claim 49.
Corbin teaches:
“sending a status of the first task back to the browser before the completion of the first task to enable the first user to perform another task” (paragraphs [0042], [0031], [0030]). [The process management system is a computer executable application that resides upon a primary node and is capable of executing multiple script threads ([0042]). The process management system performs numerous tasks, which include storing status information related to the executable process ([0031]). The user interface is a web page generated by a web browser application, which is capable of processing web-based content, including script code, received from over a network, and displaying text and graphical information to the user from the monitor ([0030]).]  (NOTE: Executing multiple script threads is equivalent to “to enable the first user to perform another task,” storing status information related to the executable process to “sending a status of the first task back to the browser,” and displaying text and graphical information to the user to “sending a result of the first back to the browser.”)
Regarding Claim 83, 
Corbin in view of Debber teaches all the limitations of parent claim 49.
Corbin teaches:
“sending information remotely served by the server and/or obtained by the server from one or more remote servers on a network to the device for displaying the information in the browser” (paragraph [0029]). [A user interface executing on a personal computer is capable of communicating with a remote computer over an established network connection  where the user interface is the portion of a computer application that displays useful information to the User, such as through Windows-based applications which employ a graphical user interface having various menus, display objects and buttons that represent specific features of the application, and text, graphical objects and/or instructions that allow the user of the computer to perform various tasks.]
Regarding Claim 87, 
Corbin in view of Debber teaches all the limitations of parent claim 40.
Corbin teaches:
“sending the first task to said one or more remote servers for further processing the first task, and sending a response back to the browser, the response comprising obtained status or result from the further processing of the first task” (paragraphs [0018], [0019], [0032], [0034], [0030]). [The various program modules or routines employed by the Corbin invention are described according to the Microsoft Component Object Model (COM) and Distributed Component Object Model (DCOM), allowing independent program modules, or components, to connect and interact with relative ease, and extending the capabilities of COM by providing remote processing capability to COM objects ([0018]). The invention is well suited for use in distributed computing environments, where tasks are performed by remote processing devices that are linked through a communications network ([0019]). The user interface allows the user of the web page to communicate with and access information directly from the process management system ([0032]).  As the process is in execution, the script code communicates with the process management system to send status information about the process ([0034]).  The user interface is a web page generated by a web browser application, which is capable of processing web-based content, including script code, received from over a network, and displaying text and graphical information to the user from the monitor ([0030]).]  (NOTE: Tasks being performed by remote processing devices is equivalent to “sending the first task to said one or more remote servers for further processing,” send status information about the process to “sending a response back to the browser, the response comprising obtained status,” and displaying text and graphical information to the user to “sending a result of the first back to the browser.”)
Regarding Claim 88, 
Corbin in view of Debber teaches all the limitations of parent claim 40.
Corbin teaches:
“sending status of the first task back to the browser  on the device before completion of the first task for monitoring the running first task” (paragraphs [0030], [0034]). [The user interface is a web page generated by a web browser ([0030]). As the process is in execution, the script code communicates with the process management system to send status information about the process ([0034]).]

Claims 65 and 85 are rejected under 35 U.S.C. 103(a) as being unpatentable over Corbin et al. (US 2003/0005110, hereinafter referred to as Corbin) in view of Debber et al. (US 2002/0062367, hereinafter referred to as Debber) and further in view of Abbott, III et al. (US 2002/0054130, hereinafter referred to as Abbott).
Regarding Claims 65 and 85,
Corbin in view of Debber teaches all the limitations of parent claim 63 and 84.
Corbin does not teach:
“marking the entry stored with the information of the first task, on the user space task list as not-used for allowing to store information of another task.”
Abbott III teaches: 
“marking the entry stored with the information of the first task, on the user space task list as not-used for allowing to store information of another task” (paragraph [0020]). [As the user progresses through the list of tasks, the current status of his or her progression through the prompts on the list is dynamically updated so as to readily inform the user as to what the current task is that needs to be performed, as well as what tasks have already been performed and/or what tasks remain to be performed.]  (NOTE: The list of tasks is equivalent to “the user space task list,” inform the user as to what the current task to “marking the status of the entry,” and what tasks remain to be performed to “another task.”  It should be noted that this limitation is rejected under 35 U.S.C. 112(a), since it is not disclosed in the specification.)
Because both Corbin and Abbott teach systems in which user tasks are performed, it would have been obvious at the time of the invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Corbin disclosure, the concurrency mechanism to control the ordering of the requests for resources, as taught by Abbott, and such inclusion would have improved the ability to control task related memory, and would have been consistent with the rationale of using known technique to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claim 64 is rejected under 35 U.S.C. 103(a) as being unpatentable over Corbin et al. (US 2003/0005110, hereinafter referred to as Corbin) in view of Debber et al. (US 2002/0062367, hereinafter referred to as Debber), and further in view of Holdsworth (US 6,044,404, hereinafter referred to as Holdsworth).
Regarding Claim 64, 
Corbin in view of Debber teaches all the limitations of parent claim 63.
Corbin does not teach:
“acquiring a non-conventional lock by a thread before the storing of the information and releasing the lock by another thrtead after the storing and marking of the entry.” 
Holdsworth teaches: 
“acquiring a non-conventional lock by a first thread before the storing of the information and releasing the lock by a second thread after the storing and marking of the entry” (column 3, lines 45-54). [Transactional locking on concurrent accesses occurs when the server application is written so that it would lock access to the family's account data stored in the database once a first client, such as the husband's ATM, requests access; then, the husband's transaction would continue in isolation despite the fact that the wife's transaction has been requested concurrently; the wife's client ATM would not be granted access to the data because the husband's client ATM would already have a lock on the object encapsulating this data.]
Because both Corbin and Holdsworth teach client/server systems, it would have been obvious at the time of the invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Corbin disclosure, the transactional locking, and such inclusion would have improved the ability to coordinate requests to avoid conflicts, and would have been consistent with the rationale of using known technique to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Response to Arguments
Applicant's arguments filed September 28, 2022 have been fully considered but they are not persuasive. 
Regarding general remarks, Applicant argues:
The final office action mailed on 01/04/2022 has been fully considered. The claims 40, 49, 62-67, 69 and 78-88 are previously pending. All pending claims are rejected by the office action. The pending claims are amended in response to the office action, and the current pending claims are 40, 49, 62-67, 69 and 78-88. 
Applicant earnestly requests the office action reconsidering the allowance of instant application in light of the claim amendments and the remark at below. Specially, Applicant provides facts to explain and would like the office action to recognize that instant application is a continuation application of the 12/075,314, and the 12/075,314 is a continuation application of the 10/713,904. In the remark, applicant has provided enough evidences to prove that the specification of instant application and the application '12/075,314 filed on March 4, 2008 contains no new matter to the second part of the 10/713,904 filed on 7/22/2003. Based on the priority date, the issues related to the 35 USC 112(a)(b) rejections can be clarified. Based on facts provided herein, Applicant/Inventor urges the office action to recognize that the priority date of instant application is the 8/6/2002 and 7/22/2003. Please, see very detailed reasons are discussed in next several sections. 

As Applicant has been informed multiple times previously, the subject matter is not allowable, because it is based on technology which has been available for many decades.  None of the changes provided in the current amendment have changed that evaluation.
Regarding the specification, Applicant argues: 
(A) Regarding the priority date of 10/713,904: 
(i) The parent application 10/713,904 has two parts. The first part is filed on 8/6/2002 for provisional application 60/401,238, and the second part is filed on 7/22/2003 for converting the provisional application 60/401,238 filed on 8/6/2002 into non- provisional on 7/22/2003. 
(ii) On 1/21/2004, PTO has officially accepted the conversion. Thereafter, applicant/inventor through a phone conversation with an attorney in PTO for clarifying the priority date issue. The attorney at PTO had explained to Applicant/Inventor that although the 10/713,904 has priority date of 8/6/2002, however, this priority date only applicable to the first part filed on 8/6/2002. The attorney further explained to applicant/inventor that the second part comprised new matters, therefore, the new matters only deserve the priority date of 7/22/2003. This is similar to continuation-in-part filing that priority date information shall be reflected to the timestamp for limitation in each claim. For example, if the limitation in a 1 claim having timestamp of 8/6/2002, this claim has priority date of 8/6/2002. If the limitation in a claim having timestamp of 7/22/2003, the claim has priority of 7/22/2003. Applicant/inventor very appreciated the education from the attorney from PTO regarding the priority date of the 10/713,904. 
(B) There is NO NEW MATTERS in Application 12/075,314 and Instant Application: (i) On page 2, the final office action says "it has been established that the priority date is based on 12/075,314, which is dated March 4, 2008. Applicant/inventor disagrees the conclusion from the office action, instead the priority date of 12/075,314 shall be at least 7/22/2003 or 8/6/2002 depending on timestamps for each claimed limitation in each claim. This is due to the 12/075,314 filed on March 4, 2008 contains no new matters to the second part of the 10/713,904 filed on 7/22/2003. In fact, the 12/075,314 had filed strictly conforming to the second part of the 10/713,904 filed on 7/22/2003 that are discussed in the (I)(A) above. 
(ii) In addition, because the 12/075,314 has established as a continuation of the 10/713,904 (see attached filing records in PTO), therefore, the 12/075,314 fully entitles the priority date of the first part of 10/713,904 filed on 8/6/2002 and the priority date of the second part of the 10/713,904 filed on 7/22/2003. 
For example, in the [0001] of the 12/075,314, it has clearly declared that it is a continuation of the 10/713,904 that recognized by the filing records in PTO that is undeniable facts. Please see the attached 12/075,314 filed on March 4, 2008 and the priority date recognized by PTO records. 
(iii) The office action's conclusion is based on the 12/075,314 filed on March 4, 2008 containing new matters, however, the office action never pointed out what the actual the new matters are, instead, the office action repeatedly saying the specification of the 12/075,314 filed on March 4, 2008 contains a fourteen page specification without actually comparing the 12/075,314 filed on March 4, 2008 and the second part of the 10/713,904 filed on 7/22/2003. The more reasons are listed at below: 
(iv)First, the final office action's conclusion on the priority date of March 4, 2008 is based on counting number of pages in the 12/075,314, instead of based on actual limitation disclosed based on line by line or words by words comparison for the 2 
applications filed. For example, the office action says (see end of page 2 and beginning of the page 3 in office action, emphasis added): 
"Both application 10/713,904, which has a three page specification and provisional application No. 60/401,238, which has a two page specification, cannot be used as priority application, since the instant application has a fourteen page specification". 
Second, applicant would like point out that the first part of 10/713,904, which is the same as the provisional application 60/401,238, has a total of 6 pages of the specification, including the specification itself from pages 1 - 3 with single lined, plus claims from page 3 - 5 with single lined, and plus the Abstract at page 6. Therefore, officially, there a six page single lined specification (not counting the 3 page of drawings) that is opposite to the final office suggested as 3 pages. This six page single lined specification is attached in this filing wrapper for the office action to review. 
Third, although instant application and 12/075,314 has a fourteen page specification, however, this fourteen page specification is the same as the second part of 10/713,904 filed on 7/22/2003 for converting the provisional application No. 60/401,238 into the 10/713,904 that indeed containing new matters discussed at the (I)(A) above, thus the second part of the 10/713,904 has priority date of at least 7/22/2003. The second part of 10/713,904 filed on 7/22/2003 has a nine page single lined specification plus a nine page claim set including claim 1 to claim 36 that if it takes 1.5 line space, it is easy to be expanded into a fourteen page specification. The second part of the 10/713,904 is also attached to this filing wrapper. 
Fourth, since instant application and the application No. 12/075,314 both share a same specification as filed on 7/22/2003 for the second part of 10/713,904, therefore, both deserve the priority date of at least 7/22/2003 as discussed above. Applicant encourage the office action to compare instant specification and the second part of the 10/713,904 on words by words and line by line basis to find out if the specification filed for instant application and the 12/075,314 containing any new matter that was not presented in the second part of the 10/713,904 filed on 7/22/2003. Only after the comparison, the office action can determine the instant 3 
application and the application 12/075,314 shall have priority date of 7/22/2003 or March 4, 2008. 
Fifth, because the second part of the 10/713,904 filed by applicant/inventor on 7/22/2003 was not conform to the standard formation for specification filing, therefore, an attorney had helped to amended the second part of the 10/713,904 of 7/22/2003 to conform to the standard filing as required by PTO, thus, the amended the second part of the 10/713,904 of 7/22/2003 become the specification for instant application and 12/075,314 without introducing any new matter. Therefore, instant application and application No. 12/075,314 deserve the priority date at least as of 7/22/2003 or 8/6/2002 depending on each claims' timestamp. 
Sixth, on page 8 lines 28 -34 of the second part of the 10/713,904 filed on 7/22/2003 disclosed a notion of "this invention has created a user work environment of an operating system on the Web" that are recited as below (emphasis added): 
"The capability of providing user the multiple concurrent simultaneous operations and tasks on web console (9 of fig. 2) has indicated that this invention has created a user work environment ofan operating system on the web. Further, this is a consistent working environment for any operating system of any system since it allows a user to access exact same working environment through web-console (9 of Fig. 2), which could be a web browser either on native system or from other remote system." 
In the section of "Background of the Invention" of the 12/075,314, the paragraphs [0002] and [0003] provide historical factual information about the evolution of the computer user working environment such as from punch card or paper tape, command line environment to the native window based environment. Since these are historical factual information, therefore, such information never can be treated as new matters in any patent application for computing. The section of "Background of the Invention" provided by the attorney for the application 12/075,314 was an effort for amending the second part of the 10/713,904 to conform to the specification filing requirement from PTO only, but not for adding new matters. Again in fact, the historical factual information provided in the section [0002]-[0003] of Background of the Invention cannot be viewed as new matters in any patent application for computing. Therefore, the attorney actually made excellent amendments to the 4 
second part of the 10/713,904 without introducing any new matters that resulted the specification for the 12/075,314 and instant application. If the office action does not agree, please pointed what are the new matters in the specification for the 12/075,314 and instant application that might be new the second part of the 10/713,904. Applicant/inventor is confident that the office action can found nothing for any new matters, otherwise, Applicant suggest the office action to specifically and directly point out what are the new matters and where are they


The arguments are not persuasive.  As was stated in a previous office action and again in this office action, Examiner must rely on the specifications provided for 10/713,904 and 60/401,238, both of which are considerably shorter than the instant application.  The page count is important in this case, because it shows that these documents are not the same as the instant specification, and the difference in line spacing does not make the three-page 10/713,904 document equivalent to the 14-page instant specification.  The following explanation will describe how priority is handled, and Applicant should note the underlined and bolded portions:
The claim of priority does not give the later filed patent application the benefit of the filing date of the earlier filed patent application for everything described or disclosed in the later filed patent application.  Rather, only those things that are described in both the earlier and later-filed patent applications enjoy a priority date of the earlier filed patent application.
A good way to understand this concept is to cover the terms used to describe the various types of patent applications.  A continuation patent application is a refiling of the original patent specification of the earlier filed patent application with claims relating to the same invention.  A divisional patent application (MPEP 201.06) is a refiling of the original specification of the earlier filed patent application with claims relating to a different aspect of the invention.  A continuation in part application is a refiling of the original patent specification and includes new features of the invention and has claims directed to the new features.
A claim of priority in a continuation or divisional patent application enjoys the priority date of the earlier filed patent application because they share the same specification.  Everything described in the later-filed application is also described in the earlier filed patent application.  For a continuation in part application, the later filed patent application enjoys the earlier priority date only for the common subject matter and not for the new features.  The new features have an effective filing date as of the filing date of the continuation in part application.  https://ocpatentlawyer.com/priority-claim-patent-application/
The instant specification is not the same as the previous specification for Application No. 10/713,904 with a priority date of 8/6/2002.  In addition, that application does not support all the claimed subject matter. Therefore, the only priority date to be granted is for application 12/075,314, which was filed on 03/04/2008.  
However, Applicant should be note that even though the priority date of 8/6/2002 is not applicable, both prior art references used to reject the independent claims are dated in 2001, a year before the priority date being requested. Therefore, even if the priority could be granted, it would not be sufficient to overcome the prior art rejections.
Regarding the claim objections, Applicant argues: 
Applicant very appreciates the office action having pointed out numerous grammatic
errors in the claims 40, 49, and 62. Through the amendments, applicant believes that the
problems identified by the office action have been corrected. claims have been amended.
Therefore, a request for withdrawing the claim objections is respectively submitted.

Although the grammatical errors were corrected, Applicant has continued to ignore the objections regarding the incorrect indentations of Claims 40 and 49.  The hanging indentations which Applicant continues to use are for published patents, but are inappropriate for patent applications, as has been indicated in the office action.  The objections remain in force.
Regarding the rejections under 35 U.S.C. 112(a) and 112(b), Applicant argues: 
The office action has rejected the claims 40, 49, 62-67, 69, and 78-88 under 35 USC 112(a) or 35 USC 112 (Pre-AIA ), first paragraph as being failing to comply with the written description requirement. Applicant would like to explain that instant application is a continuation application of the 12/075,314 and the 12/075,314 is a continuation of the 10/713,904. Therefore, most of claim limitation can be found in the first part of the 10/713,904 filed on 8/6/2002 and in the second part of the 10/713,904 filed on 7/22/2003 that are incorporated by references in instant application. Based on the above facts, the followings are reasons for why the claims are compliant to the 35 USC 112(a).

A: Regarding claims 40 and 49: a) At page 5, the office action recited the [0042] and commented that "the only reference to the "blocking" in the instant application .... This paragraph refers to blocking of a thread within a browser, not the browser itself'. 
(i) applicant would like to explain that because there are multiple place disclosed the blocking web browser. For example, there are steps a) to j) on the page 2 - page 3 of the 10/713,904 filed on 8/6/2002, the word "blocking" is used in step i) such as (recited and emphasis added): 
"i) once, the background task 1 of data transfer is done, the slot Si in task list (2 of Fig. 3) will be reclaimed as not used, which then could be used by other tasks in the future. 
Thus, the data transfer task 1 will not block the web browser based control management normal operation." The step j) recited above also tells people that if the steps a) -j) are not performed, the task 1 will block the web browser, otherwise that task 1 will not block the web browser. 
For another example, the claims 1 - 9, specially the claim 7 in the 10/713,904 filed on 8/6/2002 has also disclosed the "blocking" (recited in part & emphasis added): 
"7: the method of claim 1, wherein ... step d) further include ... web browser window will not be blocked during this task run and more tasks can be run parallel with current background task." 
(ii) The "blocking" Shall be Construed According to the Specification: 
First, on page 1 of the parent application 10/713,904 filed on 8/6/2002 disclosed that (recited in part and emphasis added): 
"The traditional web browser based control management system can perform well for many tasks which could get quick responses and could be finished in short period oftime such as check remote system's status and get remote system information etc.. However, if people like to perform a t a s k such as transfer a 4 gig bytes of data file to a remote system, it will take long time to be finished. Therefore, the entire web based control management system could be hanging there and no other tasks could be performed in the same web browser window until the tasks such as file transfer has been finished. 
To solve such problem and effectively support multiple concurrent tasks on web based control management system, an user space task list could be used combined with a non- traditional distributed lock to support web based user activities and tasks. ..." 
The above recited page 1 clearly tells that after performing a first task, e.g. transferring a 4GB file, the web-based computer system could appear as "hanging", and as a result, "no other tasks could be performed in the same web browser window until the tasks such as file transfer has been finished". 
In fact, the word "hanging" is often used by IT professionals for describing a phenomenon under which a computer system runs into a non-workable state. In the 10/713,904, the "hanging" is just used with the same meanings as the "blocking" for indicating a phenomenon of a browser system, specially a web browser run into a non-operable state/condition since no other tasks can be submitted from the same browser. 
Second, the cause of the blocking was disclosed in the Abstract of the 10/713,904 filed on 8/6/2002 such as (recited in part & emphasis added): 
""The traditional web based control management system is a single tasked system. That is the menu on the web browser window can issue a task and has to wait it to be finished before it can start another task. A method, which uses a user space task list and a non-conventional distributed lock described in this paper provided an effective way to let a task to be run in the background of the control management operation. Therefore, it can effectively support multiple concurrent tasks for such web based control management system." 
Regardless of writing style, the cause of the "blocking" is clearly disclosed in the Abstract recited above that is a browser is in a waiting mode after a first task submitted from thereof and the browser has to waiting for the finishing of the task. In other words, the browser is waiting for a response after a first task submitted thereof, which is a design defect inherited from the original web system's design since the very beginning of the web computing technology development. 

From above, it is clear that as a phenomenon, the "blocking" makes a browser looks as hanging so that no other tasks can be performed from the same browser. 

As a cause, a browser is waiting for completion of the first task or in waiting for a response of a status or result from the processing of the first task. Therefore, if a first task takes more time to completion, the more severe of the blocking will be, e.g. transfer a 4GB of file in 2002. 
(iii) Regarding the "... tasks can be initiated simultaneously within the same browser-console (9 of Fig. 2) without delaying, effecting or blocking other potential thread(s)" in the [0042]. 
The office action at page 5 recited the [0042] and commented that 

"This paragraph refers to blocking of a thread within a browser, not the browser itself. Therefore, the claims are not supported.". 


There is a misunderstanding in the office action toward the [0042] of instant specification. Based on the facts provided above in respect to the solution for solving the "blocking browser problem, there is no conflict between the languages of "blocking browser" in the specification, including claims, filed on 8/6/2002 and the languages of "blocking potential thread(s)" in the [0042] of instant specification. 

For example, it is understood by skilled artisan that a browser comprises huge number of program code to be executed by threads or processes that makes the browser running. The waiting mode of a browser actually is a thread or process, which is executing browser code, being paused to waiting for a result or response from processing a first task submitted from the browser and let us name it as the thread-1 or process-1. 

The first task submitted from the browser is processed in the background that actually in turn is served and realized by other process or thread created to execute other program code for processing the first task and let us name the thread/process as thread-2 or process-2. 
Therefore, the element of "(3) cause processing of the first task without blocking the browser on the first device for said accessing" in the claims 40 and 49 recited by the office action on the page 5 really means: 

Although the thread-2 or process-2, which executes program code for processing and servicing the first task, is running in the background, there is still a need to do not block the browser, in other words, to ease the waiting mode of the thread-1 or process-1 so that that the waiting mode of thread-1 or process-1 will not become a severer problem of blocking or hanging to the browser. 

In practice, a solution to ease the waiting mode of the browser or the thread-1 or process-1, is to provide a response to the browser that in turn is to provide a response to the thread-1 or process-1 before the completion of the first task which is running in the background. 

Applicant believes that above facts shall clarify the concerns from the office action. Therefore, the [0042] has supported the claimed element of causing the processing of the first task without blocking the browser in the claims of instant application. b) At page 6, the office action commented that: 

"... there is no description of identification of a task, or of the displayed information in the instant application" 
In response to the comments from the office action, Applicant would like to provide the following: 

(i) Applicant/inventor is allowed to choose its own lexicographer for term in a claim in light of the specification. In fact. the "identifying a first task" in the claim 40 has been further narrowed in claim 67, where the identification of the first task comprises: "identifying information of the first task, including to identify the objective and the permission of the first task". 

(ii) The identifying objective of a task in the claim 67 shall be construed as what the task is about to do that are extensively disclosed in the 10/713,904 and in instant specification. For example, the [0048] of instant specification dis disclosed task for transmitting multi gigabytes of file, task for configuring storage, and task for monitoring network, processes/threads and others that are inherited from the disclosures of 10/713, 904 filed either on 8/6/2002 and on 7/22/2003. 

(iii) The identifying permission of a task in the claim 67 shall also be construed according to the specification. For example, in the following paragraphs of instant application clearly disclosed steps for identifying a task including identifying permission of the task that also can be found from the second part of the 10/73,904: 
"[0042] "... user "A" initiates a task for a selected target system, which is either a system unit 3 or the control management station 2....' 
[0044] "if an existing task is in a stage of changing a resource object on a target system and if a newly created task will make change over the same resource object on that target system, the newly initiated task may fail ..." 
[0045] "the credential of executing a specific task on a specific target computing system submitted by a user "A" is checked, ... if the user "A" is  
  [0044] "if an existing task is in a stage of changing a resource object on a target system and if a newly created task will make change over the same resource object on that target system, the newly initiated task may fail ..." 
[0045] "the credential of executing a specific task on a specific target computing system submitted by a user "A" is checked, ... if the user "A" is 9 
not permitted to perform a task on such target system or is not permitted to perform such task on any system, the task execution will fail...". 
[0046] "if a task needs to be executed on the control management station 2 
[0047] "if a task needs to be executed on a system unit 3 ..." 
[0048] "... the multiple concurrent tasks issued from a web-console 9 by a user could be any one of the following tasks:... 
a) move or transfer data such as a multiple gigabytes of file ... 
b) configure, partition and assign entire storage system ...
 c) setup authentication of a specific user ... 
d) monitor and display activities and status for networks, storages, CPUS, processes and threads ... 
e) Create file system .... 
[0052] "... the credential of a user includes the permission to access all or partial systems, or a single system within CCDSVM, the permission to run all tasks or partial tasks which listed in previous section of "the task issued from web-console". It also include the permission of accessing specific size of storage volumes etc. For example, user b may be granted to run tasks on system x, y, and z. Another user C may be granted to run tasks on entire system in CCDSVM environment. User C might be allow to get system status on system x y, and z only while user b allow to run all tasks on x, y, and z. Each system mentioned here could be a control management station or any of system units. This basically represents a two-levels of the authentication policy and checking. The first level is the security imposed for the control management station (2 of fig. 2) and the second level is the security imposed for system units (3 of fig. 2)" 
The above recited paragraphs of [0042] - [0052] were also exactly disclosed from page 3 to page 9 in the 10/713,904 filed on 7/22/2003. 
(iv) In addition, the 10/713,904 filed on 8/6/2002 disclosed a process to handle a task 1 and a task 2. For example, in page 3, it disclosed (recited in part & emphasis added) "... starts data transfer task 1 .... The task 2 can run parallel with the background task 1 ...". Therefore, it is clear that the task process system of instant application at least can identify the task 1 and task 2, otherwise, nothing is going to work. 
From the facts and steps discussed at (i) - (iv) above, the "identifying a first task" in the claim 40 and claim 67 are fully supported. Thus, a request for withdrawing the 35 USC 112(a) rejection over this subject matter is respectively submitted. 

c) At page 6, the office action has recited the element of 

"storing information of the first task into a user space task list and invoking a lock protection for protecting the storing of the information" in the claims 40 and 49; and has also recited the [0019] of instant specification in part that: 
[0019] lock is a mechanism that allows a thread to look a computer resource for its own use and prevents other threads, which attempt to manipulate this same resource at the same time, from access to the same computer resource". 

and the office action further commented that: 
"The recitation does not appear to be consistent with the disclosure, in that preventing the storing of information about the first task is not the same as two tasks trying access an external resource at the same time." 

Apparently, the office action has misunderstood the functionality of lock being disclosed and used in instant application for the following reason: 

First, the office action has noticed an event of "two tasks trying access an external resource at the same time" in a computing system. Therefore, as a process management system of instant application shall handle this event. The common way to handle this even is to deploy lock protection for preventing one task being processed by one thread/process from being massed up by another task processed by another thread/process. Therefore, the element of "invoking a lock protection for protecting the storing of information" in the claims 40 and 49 is the process management system's response to such event. In other words, if the program code detects an event of "two tasks trying access an external resource at the same time", the program code shall respond to such event by "invoking a lock protection for protecting the storing of information". Thus, there is no inconsistency as the office action suggested. Therefore, a request for withdrawing the 35 USC 112(a) rejection over this subject matter is respectively submitted. 

d) At page 6, the office action further commented that: 

"There is no description of tasks running in the background in instant specification". 

Applicant would like to explain that the tasks running in the background is closed in 10/713,904 filed on 8/6/2002 that is incorporate by references in its entirety in instant specification since instant application is a continuation of 12/075,314 and the 12/075,314 is a continuation of the 10/713,904. For example, there are steps of a) - j) for overcome the blocking browser on page 3 of the 10/713,904 filed on 8/6/2002. The steps g), h) & i) among the steps as well as claim 7 disclosed (recited in part & emphasis added): 
"g) the control management thread 2 ... release the lock ... and let the task 1 in slot Si of task list ... run in the background of control management operation" "h) .... Allows thread-3 start to work on task 2 just like thread-1 did for task 1. Further, the task 2 can be run parallel with background task 1" "i) once the background task 1 of data transfer is done, the slot Si in task list ... will be reclaimed as not used, which then could be used by other tasks in the future. Thus, the data transfer task 1 will bot block the web browser based control management normal operation." claim 7 "7. ... Step d) further includes the step of executing the task in slot of task list and may let a task run in the background of the control management operation, so that web browser window will not be blocked during this task run and more tasks can be run parallel with current background task." 
From above facts, the processing the first task in the background are supported by instant application. Thus, a request for withdrawing the 35 USC 112(a) rejection over this subject matter is respectively submitted. 

e) At page 6, the office action further commented that (recited): 

"Both claims also recite 'process(ing) a second task received from the first device before completion of the first task in response to the second task being submitted from the browser by the user on the device.' There is no description of a response to the first user in the specification" 

First, the element of "response to the second task" must also be construed according to the specification. In fact, the steps a) - j) in the page 2 - 3 and claims 1 - 9 of the specification of 10/713,904 filed on 8/6/2002 contain the steps of response to the first task and response to a second task before completion of a first task. For example steps a) -j) recited in part & emphasis added), 

"a) a task 1 was issued from a web browser..., 
b) ... control management system get the tasks from remote web browser ....,
 c) for each task requested, a corresponding Web interface thread will be created ... to handle the tasks. 
d) to prevent race from other concurrent tasks being issued from web browser menu such as thread 3 with task 2, web interface thread 1 ... first _acquires lock ...; get an_ unused slot (Si) in task list ..., and marks the slot Sl as used in task list".
 e) ....
 f) the control management thread-2 ... starts data transfer task in slot S1 of task list ... .
 g) the control management thread 2 ... release the lock ... and let the task 1 in slot S1 of task list ... run in the background of control management operation. 
h) .... Allows thread-3 start to work on task 2 just like thread-1 did for task 1. Further, the task 2 can be run parallel with background task 1. 
"i) once the background task 1 of data transfer is done, the slot Si in task list ... will be reclaimed as not used, which then could be used by other tasks in the future. Thus, the data transfer task 1 will bot block the web browser based control management normal operation."
 j) in addition, the status of web based running tasks can be monitored by examining the tasks in each slot in user space task list (2 of Fig. 3)" 

From above recited steps, specially the step h) clearly shown the processing management system of instant application has responded to first task and also responded to the task 2 before completion of the first task. Thus, a request for withdrawing the 35 USC 112(a) rejection over this subject matter is respectively submitted. 

f) At page 6, the office action further commented that (recited): 

"Both claims also recite 'remove/removing the stored information of the first task in respect to the completion of the first task.' It is not clear what means by 'in respect"'. 

Applicant very appreciates the comments from the office action the words of "in respect" has been removed from the claims 40 and 49 by restoring the word of "after". Therefore, the problem has been fixed. 

B: Regarding claims 63, 69, and 84-85, and 64-65 and 85:
 
The claims 63, 69, 84-85 are rejected under 35 USC 112 (a) with the same reasons as rejecting the claim 40 and 49. For example, in the claim 63, the limitation of "allocating a not-used entry on the user space task list" is disclosed in the first part of the 10/713,904 filed on 8/6/2002 at the claims 4 and 5 that are recited in part at below (emphasis added): 
 
"- allocate slot in task list 4: the method of claim 1, wherein step (a) further includes the step of providing slot status to determine if a slot is used or not used; . step (c) further includes the step for web interface thread to allocate a slot in task list based on if a slot is used or not used" - store the tasks information 5: the method of claim 1, wherein step (a) further includes the step of providing slot in user space task list to store task information ..... step(c) further includes the step of storing task information into a not used slot in task list." 

In addition, the steps a) - j) in the page 2 - 3 and claims 1 - 9 of the specification of 10/713,904 filed on 8/6/2002 contain the steps of 

d) to prevent race from other concurrent tasks being issued from web browser menu such as thread 3 with task 2, web interface thread 1 ... first acquires lock ...; get an unused slot (Si) in task list ..., and marks the slot Sias used in task list". 
"i) once the background task 1 of data transfer is done, the slot Si in task list ... will be reclaimed as not used, which then could be used by other tasks in the future. Thus, the data transfer task 1 will bot block the web browser based control management normal operation." 

Based on above information regarding the not used entry of a user space task list, a request for withdrawing the 35 USC 112 (a) rejections over the dependent claims 63- 65. 69, and 84-85 is also respectively submitted. 

C: Regarding claims 66, 82 and 68: 
The limitation of "sending status of the first task back to the browser" in the claims 66, 82 and 68 can be found in the steps a) - j) in the page 2 - 3 and claims 1 - 9 14 of the specification of 10/713,904 filed on 8/6/2002 as recited at above. For example, a step j) among the steps disclosed (recited the step j and emphasis added): 

"j) in addition, the status of web based running tasks can be monitored by examining the tasks in each slot in user space task list (2 of Fig. 3)" 

Specially, the [0045] of instant application (inherited from the second part of the 10/713,904) has disclosed "if there is a need, the console support software (6 of Fig 2) will send result (or data) back to the web console (9 of Fig. 2)". The "data" in instant application has been disclosed, for example, the [0035] of instant application (inherited from the second part of the 10/713,904) disclosed steps for "data" travel between console support software and the web console. Obviously, the "data" in the context of instant application including status for processing a task. 

Therefore, the status data can be generated and sent to browser is based a "need" instead of depending on completion of a task. From above facts, the limitation of "sending status of the first task back to the browser" is supported by instant application. Thus, a request for withdrawing the 35 USC 112 (a) reject to the claims 66, 82 and 68 is respectively submitted. 

C: Regarding 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph rejections: 

The claims 40, 49, 62-67, 69, and 78-88 are rejected under the 35 USC 112 (b) as being indefinite to falling to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
 
(i) Regarding claims 40 and 49: 
Applicant has clarified the issue of "block the browser" through claim construction discussed at (III)(A)(a)(i)-(iii) above. Therefore, a request for withdrawing the 35 USC 112 (b) rejections over the claims 40 and 49 is respectively submitted. 

(ii) Regarding claim 67: 
In the (III)(A)(b)(i)-(iv) discussed above, applicant has clarified through claim construction that the task objective means what a task going to do, such as a task of obtaining CPU or memory information, a task of accessing or transferring 4GB of file, a task of monitoring network, or a task of configuring a storage, and others extensively disclosed in the instant specification and in the parent application 10/713,904 filed on 8/6/2002 and on 7/22/2003 as well as in the paragraph [0042], [0044]-[0048], and [0052] of instant application. Therefore, a request for withdrawing the 35 USC 112 (b) rejections over the claim 67 is respectively submitted. 

(iii) Regarding claims 62-67, 69 and 78-88: 

For the same reasons as with the claims 40 and 49, a request for withdrawing the 35 USC 112 (b) rejections over the claim 62-67, 69 and 78-88 is respectively submitted. 


Applicant continues to rely on application 10/713,904 filed on 8/6/2002 in response to the rejections.  As has been stated multiple times in this and previous office actions:
It has been established that the priority is based on Application 12/075,314, which is dated March 4, 2008.  Both Application 10/713,904, which has a three page specification and provisional Application No. 60/401,238 which has a two page specification, cannot be used as priority applications, since the instant application has a fourteen page specification.  Since new matter is not permitted in specifications, the instant specification cannot claim priority to applications 10/713,904 and 60/401,238.

Therefore the arguments are not persuasive, and the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) have been sustained.
Regarding the rejections under 35 U.S.C. 103, Applicant argues: 
The claims 40, 49, 62-63, 66-67, 69, and 78-88 are rejected under 35 USC 103(a) as being un-patentable over Corbin et al (US 2003/0005110, hereinafter referred as Corbin, in view of Debber et al. (US 2002/0062367, hereinafter referred to as Debber). 

Applicant has respectively traversed the rejections and further requests the office action reconsidering the office rejections in pursuant to MPEP 2141 in respect to 
(i) "the scope and content of the prior art", (II) "the differences between the claimed invention and the prior art", and (III) "the level of ordinary skill in the pertinent". 

Applicant believes that there are key limitations in the amended claims of instant application that cannot be found in all of the Corbin, Debber, Abbott, and Holdsworth for the reasons listed below: 
A) Regarding Claims 40 & 49: 

1) The claim 40 (similar with claim 49) is directed to a solution implemented by a server, for serving tasks received from browser without causing to block the browser" as claimed in the claims 40 and 49. When "blocking browser" occurred upon a browser, the browser will not response to any user input regardless of how hard a user try to hit a key or click a muse that usually occurred after the user submit or perform a "first" task from the browser, (i) Corbin is directed to "Multi-threaded system for activating a process using a script engine and publishing data descriptive of the status of the process". However, Corbin disclosed nothing about the phenomenon or the cause of "blocking web browser" problem. Therefore, Corbin simply does not seek a solution for "a server serving tasks received from browser without causing to block the browser" in the claims 40 and 49. 

Similar to Corbin, Debber, Abbott, and Holdsworth also do not direct to solve the problem of "blocking browser". For example, Abbott and Holdsworth even never mention a browser, and especially none of Debber, Abbott and Holdsworth had mentioned the phenomenon and cause of "blocking" a browser discovered and identified by the 10/713,904 filed on 8/6/2002 that are discussed at (III)(A)(a)(ii) above. For this reason alone, the claims 40 and 49 are patentable over the combined prior art. 
(ii) At page 8. the office action recited Corbin's [0030] and [0038] and through a "NOTE" commented that 

"Since the browser process is invoked and information is displayed, nothing is being blocked". 
Unfortunately, opposite to the intention of the NOTE, here the office action itself has actually admitted that Corbin has failed to identify the phenomenon and cause of the "blocking" browser problem because "nothing is being blocked". It is clear that Corbin did not know that there was a design detect in the original web system's design since the very beginning of the web computing development in early 1990th Thus, Corbin had failed to teach the scope of the server of instant application in respect to the phenomenon, cause and solution for the "blocking" browser problem disclosed by the parent 10/713,904 filed on 8/6/2002. For this reason alone, the claims 40 and 49 and all their dependent are patentable over the combined Corbin, Debber, Abbott, and Holdsworth. 

2) At page 10, the office action recited [0029] [0030] & [0034] of Corbin and commented in a NOTE that: 
"The user interface displaying applications is equivalent to 'identify a first task received from the first device'." 

(i) Applicant disagrees with the comment from office action recited above because it is well known by ordinary skilled artisan that a UI displays information is a first step occurred before a second step of facilitating a user can submit a task. The step of identifying a task is the third step after the second step. Note a server can receive multiple tasks from many user devices, there is a need to identify each task. 

Therefore, there is no such "equivalent" between the "user interface displaying applications" and the "identify a first task received from the first device'. 

In addition, the identifying of the first task is further defined in claim 67of instant application that "comprises identifying information of the first task, including to identify the objective and permission of the first task". The task objective and the permission of the first task must be construed according to the specification that are extensive discussed at (III)(A)(b)(i)-(iv) above. 
Especially, applicant would like to point out that the entire Corbin ahs failed to tech the permission of the first task since Corbin never disclosed anything even a word for "permission" or "permit" or likes. Therefore, based on the facts discussed above, the Corbin has failed to teach the limitations of the "identify a first task" in the claims 40, 49 and 67 of instant application.
 
(ii) At page 20, the office action referenced Debber claims 9 and 10 disclosed (recited & emphasis added): 

"9. The computer-implemented method of claim 8, wherein the class is selected from a group comprising users, managers, and administrators. 
10. The computer-implemented method of claim 9, further comprising the step of associating access permission with the parameter by an administrator." 

However, the "access permission" in the claim 10 of Debber is claimed without any detailed disclosure for what exactly the "access permission" and how to control access permission in Debber. Simply, the "access permission" does not enable and not associated with any steps or functionalities to accomplish the "access permission". Therefore, the "access permission" in claim 10 of Debber is an Abstract Idea under section 101 that renders the claim 10 being invalid. 
On the other hand, in light of instant specification, the "permission of the first task" in the claim 67 is supported by very detailed steps and functions disclosed in [0044]-[0048] & [0052] that are extensively discussed at (III)(A)(b)(iii) above, and a portion of them are recited again at below: 
[0044] "if an existing task is in a stage of changing a resource object on a target system and if a newly created task will make change over the same resource object on that target system, the newly initiated task may fail ..." 
[0045] "the credential of executing a specific task on a specific target computing system submitted by a user "A" is checked, ... if the user "A" is not permitted to perform a task on such target system or is not permitted to perform such task on any system, the task execution will fail...". 

From the facts discussed above, clearly Debber has failed to enable the access permission that in turn failed to teach the steps for enforcing the permission of the task in the claims 40, 49, and 67, therefore, the claims 40, 49, and 67 are patentable over the combined Corbin and Debber. 
3) At page 10, the office action recited [0034] and [0044] of Corbin and commented in its NOTE that 

"NOTE: the storing information within a data structure is equivalent to "store information of the first task into a user space task list" 
Applicant disagree the comments in the NOTE recited above because of the data structure of Corbin is not enabled since both the specification and figures of Corbin failed to teach structurally for what exactly his data structure looks like and failed to teach functionally for how it can be used for storing task information. For example, a data structure could be a database or a file structure such as a PDF structure and each of them has a well-defined structure and can be used in a specific way for storing information. Unfortunately, the "data structure" of Corbin is neither structurally nor functionally defined for storing information, therefore, it is indefinite under 35 USC 112 (a)-( e) that renders the claims such as claim 1 of Corbin being invalid as under the section 101. 

Opposite to the Corbin, the "user space task list" has a clear structure with a plurality of entries as shown in the Fig. 5 of instant application. The functionality of the user space task list has also been clearly described in instant application according to the steps a) - j) and claims 1 - 9 in the parent application 10/713,904 filed on 8/6/2002 that are discussed in (III)(A)(e) above and are reflected in the claims 63 and 65 (recited & emphasis added): 

63. The server as recited in claim 40, wherein the storing information of the first task comprises: storing the information of the first task into a not-used entry on the user space task list and marking the entry as used for preventing to store information of another task. 
65. The server as recited in claim 63, wherein said removing the stored information further comprises: marking the entry, stored with the information of the first task, on the user space task list as not-used for allowing to store information of another task. 

For the above reasons alone, the claims 40 and 49 are patentable over Corbin. 
Since Corbin has failed to enable the data structure in the specification and drawings, a request for withdrawing the 103 rejection over the "storing" task information is respective submitted. 

Further, 
(i) At pages 17 and 18, the office action recited [0034] [0038] and [0061] of Corbin for rejecting the claims 63 and 84 of instant application, specially recited the limitation of "each of the nodes store status information generated by the scripts into its own data structure [0038] to further commented that "NOTE: Each of the nodes storing status information is equivalent to 'storing the information of the first task' and the data structure containing the data from the scripts to the 'user space task list'"'. 

Applicant would like asserts again that regardless of primary node, and each of the nodes on a network has own "data structure", the data structure of Corbin is indefinite due to there is no figures or descriptions to show its structure and functionality. Therefore, the claim 63 recited above is patentable over the Corbin. 

(ii) At page 27-28, the office action recited [0020] of Abbott for rejecting the claims 65 and 85 of instant application and commented that 

"Corbin does not teach: 'marking the entry stored with the information of the first task, on the user space task list as available to another task.' Abbott III teaches: .... (NOTE: the list of tasks is equivalent to the 'user space task list', inform the user as to what the current task to 'marking the status of the entry', and what tasks remain to be performed to 'another task')". 

Applicant disagrees with the office action's comments recited above for several reasons at below: 

(a) The task list in [0020] is actually described from [0028]-[0049] for Fig. 2, Fig. 3 and Fig. 4 of Abbot, especially, the [0020] & [0029] and Fig. 2 and Fig. 3 are recited in part below (emphasis added): 

"[0020] dynamically displaying the current status of tasks is described herein...... As the user progresses through the list of tasks, the current status of his or her progression through the prompts on the list is dynamically updated so as to eadily inform the user as to what the current task is that needs to be performed, as well as what tasks have already been performed and/or what tasks remain to be performed". 
"[0029] .... A list prompting the user regarding what information needs to be gathered in order for the user to set up a meeting with a potential customer. The list of .... Tasks the user must perform--that is, a list of information that needs to be collected (e.g., the customer's name, the location of the meeting, the time of the meeting, and so forth). If we further assume that the current task that needs to be handled by the user is entry of the location of the meeting, user choices portion 154 could display the various permissible inputs for the location of the meeting (e.g., at the user's main office, at a remote office, at the customer's facility, and so forth). 





    PNG
    media_image1.png
    217
    467
    media_image1.png
    Greyscale
 
FIG. 2 

    PNG
    media_image2.png
    436
    418
    media_image2.png
    Greyscale
 
FIG. 3 

From the [0028]-[0049], specially the [0020] & [0029] of Abbott, it is clear that the task list of Abbott is for an organization to tracking users' scheduled activities. 

Therefore, Abbott uses a computer as a tool for improving an organization's operation efficiency, instead of for improving the computer's functionalities. 

Application No. 14/267,831For example, the task list 170 comprises a plurality of entries of prompts as shown in the Fig. 3 which shows detailed structure of the task list 152 in the Fig. 2 of Abbott. It is clear that each entry on the task list of Abbott only displays a prompt. The prompts include prompts of "who?", "When?", "How long?", "Where? And "Bring?" to allow a user providing input to each prompt such as input "Bob Smith" in response to the prompt of "Who" on the task list. After the user input the "Bob Smith" for the "Who?" prompt, Abbott will display another task list 174 and so forth until the user provides inputs for all prompts as shown the task lists of 176, 178, 180 etc. in the Fig, 3 of Abbot. 

(b) Opposite to Abbott, the user task list in the claims 40, 49, 63, 65, 84 and 85 is used for the process management system of a computing system to control processing of all kind of tasks for solving the problem of blocking browser to further achieve concurrency of a first task and a second task. Therefore, the user space task list is used for solving the asserted blocking browser problem to improve the computing system's functionality, instead of using a computer to improve the organization's operation efficiency. 
Further opposite to Abbot's entries of prompts, the user space task list comprises a plurality of entries and each entry is used to store information of only one task as illustrated in the Fig. 5 of instant application recited below. 
Therefore, not only functionally but also structurally the "task list" of Abbott has failed to teach the user space task list in the claims 40, 49, 63, 65, 84 and 85 of instant application. 
Task list 

    PNG
    media_image3.png
    114
    476
    media_image3.png
    Greyscale
 
Fit; 
Because the "user space task list" in the claims 40, 49, 63, 65, 84 and 85 is designated for solving the blocking browser problem to further control concurrency of tasks including a first task and a second task while the task list of Abbot is not, and each entry on the user space task list is stored information of only one task while Application No. 14/267,831Abbot is not, therefore, the task list of Abbot has failed to teach the user space task list of instant application. 

c) Because each entry on the task list illustrated in Fig. 2 and Fig. 3 of Abbott is only used for displaying a prompt, therefore, Abbott has failed to disclose his task list being a storage holder for storing actual task that is opposite to the user space task list of instant application. In fact, an interactive program can display a list without creating an actual list as a storage holder on a computing device that is well known by skilled artisan in the field. Therefore, the existence of the actual task list is in a question that could render the task list of Abbott being indefinite. d) Frankly said, even assuming the task list of Abbott being a storage holder, the process management system either in Corbin's or in instant application cannot combine the task list of Abbot for processing a task because the task list of Abbott does not satisfy the requirement for a computer to improve its process management system. This is due to the task list of Abbot is only useful for tracking user activities such as tracking a scheduled meeting or business travel for improving efficiency of business activities that teaching away from the requirements for improving the process management of a computer itself. 
For the reasons a) - d) stated above, the claims 40, 49, 63, 65, 84 and 85 are patentable over the combine Corbin, Debber and Abbott. 

4) At page 10 the office action recited [0030] of Corbin and commented in a NOTE on page 11 such that: 
"NOTE: The processing web-based content is equivalent to cause the processing of the first task' and invoking the process demonstrates 'without blocking the browser')" 
Applicant disagrees with the comments in the office action and recites the [0030] of Corbin at below (emphasis added): 
"[0030] in the illustrated embodiment, the user interface 100 is a web page. The web page is generated by a web browser application 102, which is capable of processing web-based content (including script code) received from over a network 51/52, and displaying text and graphical information to the user from the monitor 47. Embedded within the web page 100 is an active x object, referred to as the remote mtscript proxy object Application No. 14/267,831104(a), that employs active scripting technology. Active scripting is a well-known technology that allows a script engine to be encapsulated into a com object, such as an active x object. The remote mtscript proxy object 104(a) enables script code contained within the web page 100 to communicate with other machines or objects remotely. In particular, the script code is written to perform remote processing tasks. One such task is to establish a connection with a remotely located primary node 106, on which a process management system 108 resides. Another task is to invoke the execution or action of a process that is maintained by the process management system 108. As discussed previously, the process is written in executable script code. In order to activate this code, which resides within a physical memory location on the primary node 49, the user interface 100 must submit a request to the process management system 108 (event 204). The user interface accomplishes this by accepting a command to activate the process as input (event 200). The command is input into the user interface screen manually by a user of the web browser 102, such as by clicking an action button embedded within the user interface 100 with the mouse 42. Clicking the action button results in the initiation of the script code contained within the web page 100, which in turn activates the remote mtscript proxy object 104(a) to communicate with the primary node 106. While not shown in figs. 2 or 3, the command can also be entered from a command line entry field that implements the connectivity of the remote mtscript proxy object 104(a). Or, as another alternative, the command can be input without human intervention by a separate application or process that called the user interface. Any means by which the desired process or action to be invoked is specified to the user interface screen is acceptable. The input command also includes descriptive parameters that are necessary to properly execute the process. For instance, a command to execute a process for transferring a file from one location to another must include other descriptive parameters/information such as the name of the file to be transferred, its current location, and the desired location". 

From the [0030] recited above, it is clear that Corbin disclosed nothings for the phenomenon, the cause and the solution for the blocking browser problem disclosed by instant application inherited from parent application 10/713.904, see (III)(A)(a)(i)- (iii) and (IV)(A)(1)(i)&(ii) discussed above. For this reason alone, the claims 40 and 49 and their dependent claims are patentable over the combined Corbin, Debber, and Abbott. 
 
Application No. 14/267,8315) At page 11, the office action admitted that 
"Corbin does not teach: 'process a second task received from the first device before completion of the first task' in response to the second task being submitted by the first user through the information displayed on the first device." 

Nevertheless, the office recited [0109] & [0118] of Debber and commented that: 
"Debber teaches: 'process a second task received from the first device before completion of the first task' in response to the second task being submitted by the first user through the information displayed on the first device for said accessing" 

Applicant disagrees with the comments made by the office action. The [0109] & [0118] of Debber are recited in part at below (emphasis added): 
"[0109]... tasks as defined for OTIS 100 allow _a person to assign tasks to a position. One example for implementing tasks includes the main tasks being stored in a table and every day a background process or program will go through and put all the_ current day's tasks in an auxiliary table. Once a task is completed it will stay in this table and become the log entry" "[0118] A user interface for escalating a task that remains incomplete can also be included in accordance with the present invention. If the task requires escalation (i.e., determined by the inputting manager), and the task was not completed by the specified time, the task is escalated up to the next position as specified in the organization chart. Email notification can happen at every step that the task is escalated up or the inputting manager can select notification only when the task reaches a certain position. In either case, the email is sent to the positions specified. If a user cannot complete a task, an explanation may be given in that particular task log. This will mark it done (e.g., completed) by the system 100 and escalation will not occur. 
Notification will be e-mailed to the position specified." 

(i) From the [0109] and [0118] recited above and the entire specification of Debebr, it is clear that Debber is not a prior art because similar to Abbot, Debber is also an application by using a computing system as a tool for tracking user activities in an organization for improving business operation efficiency, instead of improving the functionality of a computer itself. 

Opposite to the Debber, the claims of instant application is directed to a solution for a process management system to solve a problem of blocking web browser that cause by a design defect in the original web system's design occurred since very Application No. 14/267,831beginning of the web computing technology. Therefore, the claims of instant application improve the functionality of a computer itself. 

(ii) Even assuming, Debber system is for improving function of a computer itself, the "task" in [0109] and in entire of Debber is not analogous to the "task" in the claims 40 and 49 of this invention. For example, the claims 40, 49, 62-67, 69, and 78-88 have clearly illustrated that the tasks such as a first task submitted by a user is processed, implemented and carried out by program instructions of a computer system. 
Contrary, the task of Debber is "workflow tasks" that are assigned by a person with supervisor position to be implemented or completed or carried out by another user instead of carrying out by computer according to claims 3, 5 and [0006] and 
[0086] of Debber (recited in part and emphasis added): 
Claim 3: ". ... the tasks comprises a plurality of attributes selected from a group comprising a description, a completion date, a priority indicator, a duration indicator, an originator, and an assignee". 
Claim 5 "an assignee having responsibility for completing the task for which failure was determined; and forwarding a notification to a manager associated with the assignee" "[0006] .... The method includes accessing a centralized database, containing information on tasks and their status. The status of each task includes, but is not limited to: a description of the task, and the person (or persons) within the organization responsible for completing the task. 
"[0086] ... managers who have the rights to assign tasks to people who report to them in the organization chart"). 
From [109]. [0006], [0086] recited above, and the entire specification/figures of Debber, the task assigned by the manager to an assignee that must be personally implemented and carried out by the assigned personal through the person's daily working activities. 

For example, an up-level manager can assign an employee a task for leading a team to paint a mansion. The manager can use a computing system to store the assigned task, such as store the task information into a database. However, the task Application No. 14/267,831of painting the mansion must be carried out or implemented/completed by the members in the team, but not completed by the computing system of Debber. The task of painting would include many sub-tasks such as buy painting materials of paint, brush etc., latter, such as pre-painting works such as clean up or patch a hole on wall, windows, so on,. 

The above facts tell that the task of Debber has failed to teach and is not analogous to the first task or the second task in the claims of instant application. For this reason alone, the claims 40, 49 and all their dependent claims are patentable over the combined Corbin and Debber. 

(iii) Even assuming the task of Debber is analogous to the "task" in claims 40 and 49 of instant application, the [0109] & [0118] of Debber recited by the office action do not contain the limitations of "process a second task received from the first device before completion of the first task in response to the second task being submitted by the first user through the information displayed on the first device" in the claims 40 and 49. 

It is clear that in the [0118] of Debber, if a task of painting a house assigned to a user "Jack", and Jack did not complete the task in a scheduled time period, the painting task will be escalated by Jack's boss to a next position in the organization, e.g. escalate to a position of Bob, so that Bob can continue the painting job or assigning to other user to continue the job for the completion. This is the true meanings the [0118] of Debber talking about and clearly the escalating of a non- completed job/task in Debber cannot be counted as a second job/task, instead, it still is the original non-completed task/job that needs someone else to complete it. Therefore, it is wrong for the office action at page 12 suggested that: 

"NOTE: the escalation of a task while the first task is not yet complete is equivalent to 'process a second task before completion of the first task"'. 

This is due to a simple fact that a non-completed task/job being escalated by Debber it is still a non-completed task/job. From the reasons stated above, including the reasons stated in (i)-(iii) above, the combined Corbin, Debber, and Abbot have failed to teach the claims 40, 49 and all their dependent claims, therefore, the claims are patentable over the combined references. 

Application No. 14/267,831(V) At page 29, the office action recited "the thread locking for cross-thread data access" in [0044] of Corbin and commented that Corbin teaches "deploying a lock protecting the storing of the information" in the claim 63. 

Applicant disagrees the comments made by the office action recited above because applicant's remark made at (IV)(A)(3)(i)&(ii)(a)-(d) above, the Corbin has failed to teach 
"storing information of the first task into a user space task list". 

The office action admitted that Corbin does not teach: "acquiring a non- conventional lock before the storing and releasing the lock after the storing and marking the entry as unavailable" in the claim 64. However, the office action recited col. 3, lines 45-54 and further commented that Holdsworth teaches the claims 64. 
Applicant disagrees with the comments made by the office action because the disclosure in col. 3, lines 45-54 of Holdsworth has failed to teach the limitations of the non-conventional lock in the amended claim 64 which is recited at below and emphasis added: 

"64. The server as recited in claim 63, wherein said invoking a lock protection comprises: acquiring a non-conventional lock by a thread before the storing of the information and releasing the lock by another thread after the storing of the information and marking the entry as used." 

The col. 3, lines 45-54 of Holdsworth are recited at below (emphasis added): 
"transactional locking on concurrent accesses. That is, the server application 100 would be written so that it would lock access to the family's account data stored in the database once a first client (e.g. the husband's ATM) requests access. Then, the husband's transaction would continue in isolation despite the fact that the wife's transaction has been requested concurrently. The wife's client ATM would not be granted access to the data because the husband's client ATM would already have a lock on the object encapsulating this data." 

From the col. 3. Lines 45-54 of Holdswoth recited above, it is clear that Holdsworth has failed to teach the limitation of acquiring a non-conventional lock by a thread before the storing and release the lock by another thread after the storing. The claim 64 has been construed according the steps a) to j), especially a step d) and a step g) among the steps of a) to j) described on page 3 of the 10/713,904 filed on 8/6/2002 which are recited at (III)(A)(e) above and here the step d) and g) are again recited in part (emphasis added): 
".d) to prevent race from other concurrent tasks being issued from web browser menu such as thread 3 with task 2, web interface thread 1 ... first acquires lock ...; get an_ unused slot (S1) in task list ..., and marks the slot Sias used in task list". e) .... f) ... . g) the control management thread 2 ... release the lock ... and let the task 1 in slot Si of task list ... run in the background of control management operation." 

From the step d) and g) recited above, it clear that a thread 1 acquires a lock and a thread 2 releases the lock that cannot be found in the referenced Holdswoth. Therefore, the combined Holdsworth, Corbin, Debber, and Abbott have failed to teach the non-conventional lock in the claim 64 of instant application. Therefore, a request for withdrawing the claim rejection under the 35 USC 103 is respective submitted. 

(VI) Regarding Office Action's Response to Applicant's Arguments: 
A) At page 33, the office action commented that "There is no disclosure of the server sending the information to the user" in the instant specification. Applicant would like to explain that such limitations are disclosed at following locations in instant application: 
(i) in the specification filed on 5/1/2014, the [0025] disclosed (recited in part & emphasis added) "... These software modules 13 may be used to facilitate communications between the control management station 2 and the console hosts 1 using IP, non-IP or any suitable protocols for receiving or sending data between the console host 1 and the control management station 2." 
In the [0025] the control management station 2 is a server, and the console host can be viewed as a client or user device. The fact of the software modules 13 on the console host 1 to receive or send data between the console host and the control management station 2 has proved that the server (control management station) has 25sent the data to the software modules 13 on the client/user device because the software modules 13 of the client device has "received" said data. 

(ii) in [0026], there is explicit disclosure of (recited in part & emphasis added) 
".... the web server software 7 sends data to and receives data from the web-console 9 of the console hosts 1" 

Here, in the [0026] the fact of the web server software 7 on the server (control management stations) sends data to the web browser (web console 9) on the client or user device (the console host 1) shall clarify the concerns from the office action regarding to "there is no disclosure for the server sending information to the user" at page 33 of the office action. 

(iii) in [0041], there is disclosure of (recited in part & emphasis added) a user A at a web-console 9 receives an authentication from the console supporting software 6 ... a successfully login on the control management station 2 is considered an authentication .... So that the user A has obtained necessary information about all system units 3 and the control management station 2 from the console supporting software 6" 
Here in the [0041], the fact of a user A at a browser (web-console) received data (authentication inform) from the server (console supporting software 6), and the user A obtained information from the server (console supporting software 6), are clear indications of the server has sent said information to the user at the browser. 

(iv) In claims 1 & 6 of 10/713,904 filed on 7/22/2003 (recited in part & emphasis added): 
"1. ... (b) User from web-console of console host obtains all information of the target system within CCDSVM environment." and "6. The method of claim 1, wherein, step (b) further includes: The information obtained by each user could be the IP address of each units within CCDSVM, could be a devices on a system such disk or network card or could be a file and all others, which are necessary to allow any users to initiate tasks in CCDSVM environment". 

Here, in the claim 6 in respect to the [0025]-[0026] and [0041] recited above, each user obtains various information from the server (control management station 2) in the CCDSVM. That are clear indications of the server has sent said information to the user at the browser. 
B) At page 34 and 35, the office action discussed the novelty of instant application and commented that 
"a chance of obtaining a patent for this application are not positive ... Examiner is ethically considered to provide patents only for novel technology and this technology is not novel". 

Applicant strongly disagrees with the comments made by the office recited above. For the clarity, applicant would like to assert again that at heart of this technology is a solution that has fixed a profound defect in the original design of the web system occurred at very beginning of the web computing technology development such that a browser must wait for completion (or a response) of a first task submitted from a browser in order to allow a user thereof to submit a second task from the same browser. This "profound detect" had been affected to massive users over the world wide web because it is quite often to each user at a browser cannot do anything regardless of how hard the user try to hit a key or click a mouse due to there is no response from the browser because of the blocking browser problem. Therefore, this technology is novel and can be patented. 

Indeed, as the office action mentioned, multitasking technology had developed by IBM mainframe system/360, and Unix system in 1980th, however, both the IBM and Unix didn't discover, identify or solve the "profound defect" for web computing identified by this application. This application does not invent the multitasking technology referenced by the office action, instead it solves the design defect in web computing that further achieved concurrency of the first and second tasks submitted from a same web browser. 

Besides, running a task in the background alone, which applicant priorly recited from Unix system, does not fix the "profound defect" and neither it automatically leads to the concurrency of the first and second tasks submitted from a browser. In fact, only the combined steps presented in the claims of instant application fixed the "profound defect" and further to achieve the concurrency of the first and second tasks submitted from a same web browser. 
Applicant sincerely requests office action reconsidering its opinion regarding the novelty of the instant application for granting a patent based on the amended claims of instant application according to the vivid facts and evidences provided in this remark.


In the voluminous arguments presented above, Applicant continues to rely on the inclusion of application 10/713,904 to support the assertions regarding “blocking” as recited in the claims.  Since that application IS NOT accepted as a priority application for the instant application, all the arguments which reference application 10/713,904  are non-persuasive, and the claims remain as rejected under 35 U.S.C. 103.
In addition, Applicant continues to add new matter to the claims, and the rejections under 35 U.S.C. 112(a) have therefore increased.  For example, Applicant now argues that Claim 64 is not allowable because the combined Holdsworth, Corbin, Debber, and Abbott have failed to teach the non-conventional lock in the claim 64 of instant application.  However, Claim 64 now recites “The server as recited in claim 63, wherein said invoking a lock protection comprises: acquiring a non- conventional lock by a thread before the storing of the information and releasing the lock by another thread after the storing the information and marking the entry.”  However, that subject matter is rejected under both 35 U.S.C. 112(a) and 35 U.S.C. 112(b).  In addition, Examiner respectfully disagrees with Applicant’s arguments regarding the prior art references.   First, Abbott is not used as prior art in the rejection; only Corbin, Debber, and Holdsworth are referenced.  Second since the husband and the wife each represent different threads as they access the separate ATMs, the Holdsworth reference teaches the subject matter as it is broadly interpreted pursuant to MPEP 2111.  This is especially true, since the specification does not even support the subject matter relating to “marking the entry,” thereby making the claim interpretation even broader.

As was stated in previous office actions, the amended claims remain rejected in the instant Office Action under multiple statutes, including 35 U.S.C. § 103(a) and 35 U.S.C. § 112.  As was pointed out based on information submitted by Applicant, as described above, Applicant has provided clear-cut evidence that the subject matter of the instant application, disclosing a task running in the background has been available since the 1980s in Unix operating systems. In addition, as Applicant may be aware, the subject matter regarding multiple tasks running on one processor has been available in Microsoft Windows since the 1980s.  Furthermore, IBM mainframe System/360 Multiprogramming with a Variable Number of Tasks (MVT) operating systems was introduced in 1967, and it “could create sub-tasks, which allowed multitasking or multithreading within the one job.  In summary, Applicant must be aware that the concept being presented in the application, which discloses the ability to run more than one task on a single processor, has been technically in existence since the late 1960s, and the chances of obtaining a patent for this application are not positive.  Applicant disagrees with that interpretation by Examiner, but Examiner respectfully disagrees with Applicant’s statement. 
The prosecution of this application began with the first Office Action in early 2016, and has continued ever since, for a total of fourteen Office Actions, five interviews, and one abandonment, followed by a petition to vacate the abandonment, which was granted. There were also numerous petitions filed between mid-2017 and early 2018 for an “unintentionally delayed claim” based on an incorrect filing of the Application Data Sheet.  As the Office has continued to be burdened with numerous amendments (most of which are erroneous) to an application which appears to have no allowable subject matter, Examiner notes that this mode of patent prosecution is highly irregular.  
In summary, Applicant must be aware that the concept being presented in the application, which discloses the ability to run more than one task on a single processor, has been technically in existence since the late 1960s for mainframe computers, and was certainly introduced by Microsoft on the same type of platform as described by Applicant in the 1980s.  Despite the continuation of prosecution over many years, the probability of obtaining a patent for this technology is very low, since Examiner is ethically constrained to provide patents only for novel technology, and this technology is not novel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454